UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-7357


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AL-LAIN DELONT NORMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:08-cr-00034-RGD-FBS-1)


Submitted:   January 2, 2013                 Decided:   January 10, 2013


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Al-Lain Delont Norman, Appellant Pro Se.          Kevin Michael
Comstock, Assistant United States Attorney, Damian J. Hansen,
Special Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Al-Lain      Delont      Norman      seeks    to     appeal      the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.        The    order      is    not     appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.      § 2253(c)(1)(B)           (2006).             A        certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this       standard          by     demonstrating          that

reasonable       jurists     would      find       that    the       district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on   procedural          grounds,        the       prisoner     must

demonstrate      both    that     the    dispositive           procedural      ruling       is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Norman has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

deny    Norman’s    motion      to   place       this    appeal      in    abeyance.        We

dispense     with    oral     argument        because       the      facts     and     legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3